Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3, 5-7, 9, 11-17, 19, 20, 22, 23, 25, 26 and 31 are currently pending in the instant application.  Applicants have amended claims 1, 14, 22, 23, 25 and 26 and added new claim 31 in an amendment filed on April 8, 2022.  Claims 1-3, 5-7, 9, 11-17, 19, 20, 22, 23, 25, 26 and 31 are rejected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on April 8, 2022, has overcome the rejection of claims 1, 2, 3, 5, 6 and 7 under 102(a)(1) as being anticipated by Matteucci, et al. (US 2007/0043057 A1) and the rejection of claims 23, 25 and 26 under 35 USC 112, first paragraph as not being enabled for the full scope. The above rejections have been withdrawn.
Applicants’ amendment has not overcome the objection of claims 1-3, 5-7, 9, 11-17, 19, 20, 22, 23, 25 and 26 as containing non-elected subject matter and the objection of claim 22 for not having the period in the correct place.  Applicants have not deleted the non-elected subject matter in the claims and have not deleted the period that is located before the Table in claim 22.  Therefore, these objections have been maintained.
The scope of the search and examination will be extended to read on the compounds of formula I wherein A is 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    141
    156
    media_image2.png
    Greyscale
; L is 
    PNG
    media_image3.png
    57
    103
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    27
    60
    media_image4.png
    Greyscale
; Z is as defined in claim 1 and all other variables are as defined in claim 1.
The compounds of formula (II), (III), (IV), (V), (VI) and (VII) are drawn to independent and distinct inventions and therefore the search and examination will not be extended to cover these formulae.  Applicants are suggested to amend the claims to delete this subject matter.

II.	Rejection(s)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-7, 12-17, 19, 20, 22, 23, 25, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelz, et al. (J. Med. Chem. 2016, 59, 2054-2066) The instant invention claims a compound of formula I

    PNG
    media_image5.png
    146
    157
    media_image5.png
    Greyscale
 wherein A is 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    141
    156
    media_image2.png
    Greyscale
; L is 
    PNG
    media_image3.png
    57
    103
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    27
    60
    media_image4.png
    Greyscale
; Z is as defined in claim 1 and all other variables are as defined in claim 1.

 The Pelz, et al. reference teaches 2-indole-acyl sulfonamide Mcl-1 inhibitors such as 
    PNG
    media_image6.png
    218
    201
    media_image6.png
    Greyscale
 wherein R is CH2CH2CH2OPh (See compound 11, table 1, for example) and 
    PNG
    media_image7.png
    204
    185
    media_image7.png
    Greyscale
(see compound 9, figure 2) and the prior art also teaches the species 
    PNG
    media_image8.png
    230
    155
    media_image8.png
    Greyscale
(figure 1, page 2055).  These specie of compounds anticipate the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 1-3, 5-7, 9, 11-17, 19-20, 23, 25, 26 and 31 are rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for the use of the examined and searched compounds of formula I wherein A is 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    141
    156
    media_image2.png
    Greyscale
; L is 
    PNG
    media_image3.png
    57
    103
    media_image3.png
    Greyscale
 OR  
    PNG
    media_image4.png
    27
    60
    media_image4.png
    Greyscale
and one of Z is 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
.  The specification is not enabling for the use of compounds not supported by the disclosure which are compounds wherein Z is not
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
		Compounds not supported by the disclosure are compounds of formula (I) wherein Z is not 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
.

The nature of the invention
The compounds are disclosed to be inhibitors of MCL-1.  An alternate utility is neither disclosed in the specification nor known in the art for this genus of compounds. 

The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  SAR studies are present in the specification for the instant compounds and all of the compounds tested have either a 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
present in the structure.   In Pelz, et al. (J. Med. Chem. 2016, 59, 2054-2066), these studies have been disclosed for similar compounds with the same utility and have the group 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
, see example below.  


    PNG
    media_image11.png
    891
    467
    media_image11.png
    Greyscale
  


And according to the prior art’s data, it shows that the chain 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
plays a role in binding to MCL-1 by fitting in the P2-pocket (see figure 6, page 2059, for example).  

 It is not known what other structural limitations of variable Z are required for preservation of activity within the genus.  In view of the low level of predictability one of ordinary skill would not know what structural modifications within the unrepresented genus (ie. unrepresented by the disclosure), if any, would lead to compounds that are active as MCL-1 inhibitors. 

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the genus of compounds that have adequate written description which are compounds of formula I wherein A  is 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    141
    156
    media_image2.png
    Greyscale
; L is 
    PNG
    media_image3.png
    57
    103
    media_image3.png
    Greyscale
 OR  
    PNG
    media_image4.png
    27
    60
    media_image4.png
    Greyscale
and at least one of Z is 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
.

The quantity of experimentation needed to make or use the invention
It is not known which of the unrepresented compounds meet the structural requirements for activity.  Thus, one of ordinary skill would not be enabled by the disclosure to make/use the full scope of the examined claimed HDAC MCL-1 inhibitors.  The amount of experimentation needed to practice the invention is undue.  Further, absent an alternate utility, one of ordinary skill would not be enabled to use the compounds within the genus that are not adequately supported in the disclosure.     
Applicants are suggested to amend the claims so that Z is 
    PNG
    media_image9.png
    91
    160
    media_image9.png
    Greyscale
or 
    PNG
    media_image10.png
    84
    192
    media_image10.png
    Greyscale
when A is 
    PNG
    media_image1.png
    148
    192
    media_image1.png
    Greyscale
or  
    PNG
    media_image2.png
    141
    156
    media_image2.png
    Greyscale
to overcome the rejection.



III.  Objections


Claim Objection-Non Elected Subject Matter
	Claims 1-3, 5-7, 9, 11-17, 19, 20, 22, 23, 25, 26 and 31 are objected to as containing non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.  The non-elected subject matter that should be deleted are the compounds of formula II-VII.  
Claim 22 is objected to because of the following informalities:  for having two periods in the claim.  The claim before the table of compounds should be deleted.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.


IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626